UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2178



In Re:   ELLEN D. TRUSTY,

                                                               Debtor.
------------------------

TERRY TRUSTY,

                                              Plaintiff - Appellant,

ELLEN D. TRUSTY,

                                                   Debtor - Appellant,

           versus


STEPHEN D. JONES; PATRICIA        A.   MCKENZIE;
DAMASCUS COMMUNITY BANK,

                                             Defendants - Appellees,

           and


GERARD RICHARD VETTER,

                                                             Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
05-1411-JFM; BK-01-51942; AP-01-5148)


Submitted:   September 29, 2006          Decided:    November 14, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Terry Trusty, Ellen D. Trusty, Appellants Pro Se.   Stephen D.
Jones, Appellee Pro Se; Thomas J. Althauser, ECCLESTON & WOLF,
Baltimore, Maryland; Gary A. Rosen, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Appellants   appeal   from    the   district   court’s   orders

affirming the bankruptcy court’s orders denying relief in their

action alleging fraud by the Defendants and seeking to reinstate a

previous contract the Trustys had with Jones. We have reviewed the

record and decisions of the bankruptcy court and the district court

and find no reversible error.      Accordingly, we affirm for the

reasons stated by the lower courts.     See Trusty v. Jones, Nos. CA-

05-1411-JFM; BK-01-51942; AP-01-5148 (D. Md. July 18, 2005; Sept.

15, 2005).    We deny the Trustys’ motion for a stay and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -